Title: To George Washington from Henry Beekman Livingston, 26 May 1783
From: Livingston, Henry Beekman
To: Washington, George


                  
                     Sir5
                     Rhinebeck 26th May 1783
                  
                  I am at this Time from Motives of Humanity induced to Address Your Excellency.  Richd Dickinson a Tenant and Prisoner of the Saragthtoga Convention was some time Since artfully made Drunk and inlisted by Captain Conner in Colo. Willets Regiment of State Levies and since forced from his Family who being peculiarly Circumstanced are reduced to extreem distress, I therefore in behalf of this Poor unhappy Family, and from no other motive have applied to Govr Clinton & Colo. Willet for his Discharge the Governor from motives of Delicacy declined—& informed me those Troops were in the Service of the Continent & under Your Excellencys immediate Command & farthur intimated that he made no doubt but an Application to Your Excellency would be attended with the desired Effect, I would enclose his Letter but have somehow unaccountably mislaid it, My Application to Colo. Willet has not been Noticed I therefore Submit the matter to Your Excellencies Clemency.  I have the Honor to be with Respect & Esteem Your Excellencies Most Obedt Humble Servt
                  
                     Henry B. Livingston
                  
               